Citation Nr: 0810006	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-31 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1957.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2001 and July 2004, the claim 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, for further 
development.  

During the pendency of the appeal, a July 2004 rating 
decision granted service connection for bilateral hearing 
loss.  The initial evaluation assigned was noncompensable (0 
percent), and the effective date assigned for the grant of 
service connection was March 4, 1998.  The veteran appealed 
the initial rating percentage assigned.

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge 
sitting in St. Petersburg, Florida.  A transcript of the 
hearing has been added to the record.


FINDING OF FACT

The competent evidence indicates that for the entire period 
of initial rating claim the veteran's service-connected 
bilateral hearing loss manifested level IX hearing in the 
right ear and level VIII hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for 
bilateral hearing loss have been met for the entire period of 
initial rating claim.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87a (prior to 
June 10, 1999); 
38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The veteran's claim arises from his disagreement with the 
initial noncompensable (0 percent) evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished; therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records.  The appellant was afforded VA audio examinations in 
August 2002, October 2005 and October 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the initial rating claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to June 10, 1999, the criteria for rating hearing loss 
disability provided that evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for service-
connected defective hearing, the Rating Schedule established 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110 (1998).

Under the revised rating criteria in effect from June 10, 
1999, hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness. 38 C.F.R. § 4.85 
(2007).  The degree of disability resulting from service-
connected defective hearing is mechanically determined by 
applying the numeric designations assigned to the rating 
schedule after audiometric evaluations are conducted.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results 
of the evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85 (2007).

When the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation under either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. 
§ 4.86(a) (2007).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGCPREC 7-2003.  The Board also notes 
that the differences between the former criteria and the 
revised criteria are relatively minor; thus, the Board finds 
that the veteran has not been prejudiced by applying the new 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board will rate the veteran's service-connected bilateral 
hearing loss disability in accordance with the provisions 
found at 38 C.F.R. §§ 4.85-4.87 (prior to June 10, 1999) 
because that is the rating criteria the covers the entire 
period of initial rating appeal from March 1998.  

During an August 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran provided credible and 
detailed testimony as to the severity of his service-
connected bilateral hearing loss.  He also submitted 
documentation that in 2006 VA certified that his hearing loss 
required special telephone equipment.  

The veteran was provided a VA outpatient audio examination in 
August 2002.  During this VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105
105+
105+
105+
LEFT
105+
105
105+
105+
105+

Four frequency pure tone average was 105+ bilaterally.  
Speech recognition ability could not be tested.  The examiner 
observed that middle ear pathology was not suspected.  The 
diagnosis was pseudohypoacusis, do not adjudicate based on 
these results.  

The veteran was provided a VA Compensation and Pension audio 
examination in October 2005.  During this VA audiological 
examination, pure tone thresholds, in decibels, were entered 
as zero bilaterally; however, the results entered were 
inconsistent with some of the test scores, including bone 
conduction testing, so do not represent any actual 
audiological findings.  The examiner observed that middle ear 
pathology was not suspected, and that the veteran's responses 
suggested profound hearing loss so that, if they were to be 
believed, then the veteran would be unable to engage in 
appropriate conversational discourse, even while wearing 
hearing aids.  Consequently, the findings were and are not 
adequate for adjudication (rating).  The diagnosis was 
pseudohypoacusis, do not adjudicate based on these results.  

The veteran was provided a VA outpatient audio examination in 
October 2006.  The report notes that reliability was deemed 
fair.  During this VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
--
95
LEFT
80
85
85
--
90

Three frequency pure tone average was 87 bilaterally.  Speech 
audiometry revealed speech recognition ability of 48 percent 
in the right ear and of 60 percent in the left ear.  

The October 2006 scores correlate to auditory acuity level 
"IX" in the right ear and "VIII" in the left ear under 
Table VI of 38 C.F.R. § 4.85.  These results warrant a 50 
percent rating under Diagnostic Code 6105 when the auditory 
acuity levels are entered into Table VII of 38 C.F.R. § 4.85 
(1999). 

Reconciling various audiological testing results, and 
considering the totality of the evidence presented by the 
different VA audiograms, the Board finds that the 50 percent 
evaluation is warranted throughout the initial rating appeal 
period.  38 C.F.R. § 4.2.  The October 2005 VA audiological 
test results that suggested hearing was better than the 
October 2006 audiological test results is not suitable for 
purposes of rating.  While the audiogram dated in October 
2005, likewise, suggested bilateral hearing loss worse than 
50 percent, those findings were also deemed unreliable, and 
are inadequate for rating purposes.  Further, there is no 
other medical evidence that the veteran's hearing loss was 
more severe prior to October 2006, including in August 2002 
and October 2005, then improved by October 2006.  

The Board finds credible the veteran's lay testimony on the 
question of persistently impairing bilateral hearing loss 
disability during the entire period of claim, and finds that 
the level of hearing disability the veteran reports is most 
consistent with that reflected by a 50 percent disability 
rating.  The evidence of record, especially the veteran's 
testimony, shows that for the entire period of claim the 
veteran has experienced significant bilateral hearing loss 
disability that has required the use of hearing aids, but 
does not show total deafness, as some test scores that are 
not valid for rating purposes would tend to reflect.  

The Board has considered whether a higher disability rating 
would be warranted for any period of the claim (from June 10, 
1999) under the revised rating criteria, but finds that a 
disability rating higher than 50 percent would not be 
warranted for any period of claim.  Even with application of 
the exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a) that is shown in this veteran's case, determining 
the results under (revised) Table VIa would not result in a 
disability rating in excess of 50 percent.  Accordingly, the 
Board finds that the competent medical evidence warrants a 50 
percent evaluation for the veteran's bilateral hearing loss, 
but not higher, for the entire initial rating appeal period 
from March 1998.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 50 percent initial evaluation for bilateral hearing loss is 
granted for the entire period of claim from March 1998, 
subject to the rules and regulations governing the award of 
monetary benefits. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


